Case 7:20-cv-04573-PMH-PED Document 94-6 Filed 09/11/20 Page 1 of 14




                      Exhibit F
Thousands of IBM US jobs likely cut as new CEO Arvind Krishna sharpens firm’s focus
                        Case 7:20-cv-04573-PMH-PED Document 94-6 Filed 09/11/20 Page 2 of 14

       e-Paper |Sunday Chronicle                                                              ✔
                                                                                                   Auto Refresh

                                                                                          | Corporate Insolvency Resolution Process

                                                       Sunday, Jul 12, 2020 | Last Update : 06:49 PM IST



              Nation      World      South      Entertainment       Sports      Technology         Lifestyle   Gallery   Business   Opinion


               More... 




    110th Day Of Lockdown




                                                                              Total Cases



                                                                              854,480


                                                                                 4,121




                                                                              Recovered

                                                                                                                                                    
                                                                              537,599
                                                                                                                                        LIMA_000001144


https://www.deccanchronicle.com/technology/in-other-news/230520/thousands-of-ibm-us-jobs-likely-cut-as-new-ceo-arvind-krishna-sharpens.html[7/12/2020 9:19:53 AM]
Thousands of IBM US jobs likely cut as new CEO Arvind Krishna sharpens firm’s focus
                        Case 7:20-cv-04573-PMH-PED Document 94-6 Filed 09/11/20 Page 3 of 14



                                                                               1,368




                                                                             Deaths



                                                                           22,718


                                                                                 31




          Maharashtra 238461           132625       9893         Tamil Nadu 134226           85915      1898          Delhi 110921        87692      3334


           Technology  Other News  23 May 2020  Thousands of IBM US ...



       TECHNOLOGY, IN OTHER NEWS


       Thousands of IBM US jobs likely cut
       as new CEO Arvind Krishna
       sharpens firm’s focus
       AP
       Published
               May 23, 2020, 7:36 pm           Updated
                                                     May 23, 2020, 7:36 pm IST
       IST




       The company will eliminate software and services that
       don’t align with its top two focus areas: cloud computing
       and artificial intelligence.




                                                                                                                                        LIMA_000001145


https://www.deccanchronicle.com/technology/in-other-news/230520/thousands-of-ibm-us-jobs-likely-cut-as-new-ceo-arvind-krishna-sharpens.html[7/12/2020 9:19:53 AM]
Thousands of IBM US jobs likely cut as new CEO Arvind Krishna sharpens firm’s focus
                        Case 7:20-cv-04573-PMH-PED Document 94-6 Filed 09/11/20 Page 4 of 14




      IBM has struggled to compete with top cloud rivals Amazon, Microsoft and Google.



       Armonk, New York: IBM told the Wall Street Journal it is
       laying of an undisclosed number of workers across the U.S.


       IBM representatives didn’t return numerous calls and emails
       Friday to confrm the job cuts, which were also reported by
       Bloomberg.


           Ad




       The already-struggling tech giant’s new CEO Arvind Krishna
       warned investors last month of uncertainty caused by the
       COVID-19 pandemic, saying the company made a “tough                                                                              LIMA_000001146


https://www.deccanchronicle.com/technology/in-other-news/230520/thousands-of-ibm-us-jobs-likely-cut-as-new-ceo-arvind-krishna-sharpens.html[7/12/2020 9:19:53 AM]
Thousands of IBM US jobs likely cut as new CEO Arvind Krishna sharpens firm’s focus
                        Case 7:20-cv-04573-PMH-PED Document 94-6 Filed 09/11/20 Page 5 of 14
       decision” to withdraw revenue projections for the rest of
       2020. The Armonk, New York company reported a 3.4%
       revenue decline in the January-March quarter from the same
       time last year, blaming it in part on how the coronavirus
       outbreak was afecting sales.


       The Journal said IBM’s job cuts could number in the
       thousands, citing an unnamed person familiar with the
       company’s plans. IBM had about 352,600 employees
       worldwide as of December 31, according to its annual report.
       Krishna said in April that more than 95% of them were
       working remotely.


           Ad




       It is the latest example of the pandemic hitting the tech
       industry, even as demand rises for online services and
       computing power to help home-bound people work, learn
       and entertain themselves online. Hewlett Packard Enterprise
       announced planned cutbacks Thursday that are likely to cost
       jobs and reduce salaries.


       These would be IBM’s frst big layofs under Krishna, who on
       April 6 replaced outgoing CEO Ginni Rometty. Rometty
       remains IBM’s executive chairwoman through the end of the
       year.
                                                                                                                                        LIMA_000001147


https://www.deccanchronicle.com/technology/in-other-news/230520/thousands-of-ibm-us-jobs-likely-cut-as-new-ceo-arvind-krishna-sharpens.html[7/12/2020 9:19:53 AM]
Thousands of IBM US jobs likely cut as new CEO Arvind Krishna sharpens firm’s focus
                        Case 7:20-cv-04573-PMH-PED Document 94-6 Filed 09/11/20 Page 6 of 14
       Krishna said in April at his frst quarterly earnings call as CEO
       that the company will continue to eliminate software and
       services that don’t align with IBM’s top two focus areas for
       growth: cloud computing and artifcial intelligence.


           Ad




       Once a household name for its personal computers, IBM
       shed its PC business in 2005 and has since become focused
       on supplying software services to big businesses,
       governments and other organizations. It worked to
       strengthen its cloud computing business under Rometty but
       has struggled to compete with top cloud rivals Amazon,
       Microsoft and Google.


       Krishna spoke optimistically earlier in May about how the
       110-year-old company could weather the pandemic.



       Click on Deccan Chronicle Technology and Science for the
       latest news and reviews. Follow us on Facebook, Twitter.

       ...
       Tags: ibm, cloud computing, artificial intelligence (ai), google, microsoft,
       amazon




                                                                                                                                        LIMA_000001148


https://www.deccanchronicle.com/technology/in-other-news/230520/thousands-of-ibm-us-jobs-likely-cut-as-new-ceo-arvind-krishna-sharpens.html[7/12/2020 9:19:53 AM]
Thousands of IBM US jobs likely cut as new CEO Arvind Krishna sharpens firm’s focus
                         Case 7:20-cv-04573-PMH-PED Document 94-6 Filed 09/11/20 Page 7 of 14




            TMAGAC

    LATEST FROM TECHNOLOGY



          User                    With India’s            Tech This              Teens
          experience              anti-China              Week |                 caught
          key if desi             push,                   Data is not            sharing
          apps hope               Ericsson                national               child porn
          t    i th               I di h                      lth                th     h

                         e-Paper |Sunday Chronicle



                                 Sunday, July 12, 2020, 6:49 PM IST


                                                Sun 12/07



                All




                Live




              Finished




             Upcoming




            My Matches




           GMT   -11
            GMT -11

                                                                                                                                        LIMA_000001149


https://www.deccanchronicle.com/technology/in-other-news/230520/thousands-of-ibm-us-jobs-likely-cut-as-new-ceo-arvind-krishna-sharpens.html[7/12/2020 9:19:53 AM]
Thousands of IBM US jobs likely cut as new CEO Arvind Krishna sharpens firm’s focus
                        Case 7:20-cv-04573-PMH-PED Document 94-6 Filed 09/11/20 Page 8 of 14
                                              Advertisement


                                              Advertisement


    Comments (0)




     Write a comment




     Search...
                                        Be the first to comment


    TALK OF THE TOWN




     Ashok Gehlot: BJP trying to topple Rajasthan regime; police to probe charge
     6 Comments




                                                                                                                                        LIMA_000001150


https://www.deccanchronicle.com/technology/in-other-news/230520/thousands-of-ibm-us-jobs-likely-cut-as-new-ceo-arvind-krishna-sharpens.html[7/12/2020 9:19:53 AM]
Thousands of IBM US jobs likely cut as new CEO Arvind Krishna sharpens firm’s focus
                        Case 7:20-cv-04573-PMH-PED Document 94-6 Filed 09/11/20 Page 9 of 14




    Dogs Often Hide                   These SUVs Are So                  The bold confidence
    Signs of Illness —                Cool It's Hard to                  of switching and
    Dr. Marty Nature's Blend |        SUV |                              Progressive | Auto Insurance Qu

                          Sponsored                         Sponsored    |

                                                                                                Sponsored




    Why Is Everybody Snapping                          5 Online Dating Sites That
    Up This New $49                                    Actually Work
    OshenWatch |                                       Top 5 Dating Sites |

                                           Sponsored                                            Sponsored




    1 Cup of This Helps               U.S. Seniors Are                   East Liverpool
    Rapid Fat Loss                    Wearing New $49                    Democrats: Are You
    Metabolic Greens Plus |           OshenWatch |                       Biden Victory Fund |

                          Sponsored                         Sponsored                           Sponsored
                                                                                                                                        LIMA_000001151


https://www.deccanchronicle.com/technology/in-other-news/230520/thousands-of-ibm-us-jobs-likely-cut-as-new-ceo-arvind-krishna-sharpens.html[7/12/2020 9:19:53 AM]
Thousands of IBM US jobs likely cut as new CEO Arvind Krishna sharpens firm’s focus
                         Case 7:20-cv-04573-PMH-PED Document 94-6 Filed 09/11/20 Page 10 of 14




    How To Properly Empty Your New Method Traces Ancestry
    Bowels Every Morning - Top Back Thousands of Years
    Gundry MD |                                        CRI Genetics |

                                           Sponsored                                          Sponsored




    East Liverpool: Why               Randy Jackson:                     Passengers Show
    Are People Snapping               "This Drink Is Like A              Exactly How Not To
    Trending AC unit |                Unify Health Labs Multi-GI 5 Sup Drivepedia |

                          Sponsored    |                                                      Sponsored

                                                            Sponsored




    Fresh twist to Sathankulam                         GVK, son in CBI net for Rs
    video                                              705 crore airport scandal
    Deccan Chronicle                                   Deccan Chronicle




                                 ADVERTISEMENT                                        MOST POPULAR

                                                                                      When the wild world beckons




                                                                                      The Covid-19 pandemic has hit
                                                                                                                                        LIMA_000001152


https://www.deccanchronicle.com/technology/in-other-news/230520/thousands-of-ibm-us-jobs-likely-cut-as-new-ceo-arvind-krishna-sharpens.html[7/12/2020 9:19:53 AM]
Thousands of IBM US jobs likely cut as new CEO Arvind Krishna sharpens firm’s focus
                        Case 7:20-cv-04573-PMH-PED Document 94-6 Filed 09/11/20 Page 11 of 14




                                                                                        the fashion industry hard



                                                                                        When the boss video calls you at
                                                                                        an odd hour, is it sexual
                                                                                        harassment?


                                                                                        Why it’s not easy to take facial
                                                                                        recognition software off police’s
                                                                                        arsenal


                                                                                        Waqyanawis | New ASG in town
                                                                                        may spell trouble for
                                                                                        Congressmen


                                                                                        Here are Indian alternatives to
                                                                                        the 59 banned Chinese apps



                                     ADVERTISEMENT
                                                                                      You May          Promoted Links by Taboola

                Today's Refinance Rate                                                Like
                     2.53% APR 15 Year Fixed
                            Select Loan Amount
                 $


                            $225,000                                                  Dogs Often Hide Signs of
                                                                                      Illness — Look For These
                                          Calculate Payment                           Clues Instead
              Terms & Conditions apply
                   NMLS#1136                                                          Dr. Marty Nature's Blend




                                                                                      Fresh twist to Sathankulam
                                                                                      video

                                                                                                                                        LIMA_000001153


https://www.deccanchronicle.com/technology/in-other-news/230520/thousands-of-ibm-us-jobs-likely-cut-as-new-ceo-arvind-krishna-sharpens.html[7/12/2020 9:19:53 AM]
Thousands of IBM US jobs likely cut as new CEO Arvind Krishna sharpens firm’s focus
                       Case 7:20-cv-04573-PMH-PED Document 94-6 Filed 09/11/20 Page 12 of 14




                                                                                      These SUVs Are So Cool It's
                                                                                      Hard to Believe They Cost
                                                                                      Under $25K! Search For Best
                                                                                      SUV




                                                                                      GVK, son in CBI net for Rs 705
                                                                                      crore airport scandal




                                                                                      The bold confidence of
                                                                                      switching and saving.
                                                                                      Progressive | Auto Insurance Quotes




                                                                                      Actress Shamna Kasim
                                                                                      extortion case: Police nabs
                                                                                      hairstylist

                                 ADVERTISEMENT
                                                                                      MORE FROM OTHER
                                                                                      NEWS

                                                                                      Encouraging
                                                                                      operators not to use
                                                                                      Huawei for 5G, France
                                                                                      cybersecurity head
                                                                                      says

                                                                                      Uber buys US delivery
                                                                                      startup Postmates to
                                                                                      add to its Uber Eats
                                                                                      business
                                                                                                                                        LIMA_000001154


https://www.deccanchronicle.com/technology/in-other-news/230520/thousands-of-ibm-us-jobs-likely-cut-as-new-ceo-arvind-krishna-sharpens.html[7/12/2020 9:19:53 AM]
Thousands of IBM US jobs likely cut as new CEO Arvind Krishna sharpens firm’s focus
                       Case 7:20-cv-04573-PMH-PED Document 94-6 Filed 09/11/20 Page 13 of 14




                                                                                      S Korean who sold
                                                                                      250,000 child porn
                                                                                      videos for Bitcoin
                                                                                      won’t be extradited to
                                                                                      US

                                                                                      Israel passes law
                                                                                      allowing tracking of
                                                                                      COVID infected
                                                                                      persons’ phones

                                                                                      Tech This Week |
                                                                                      Banning TikTok is
                                                                                      another nail on coffin
                                                                                      of internet
                                                                                      exceptionalism

                                 ADVERTISEMENT




                                                                                                              ADVERTISEMENT




                                                                                                                                        LIMA_000001155


https://www.deccanchronicle.com/technology/in-other-news/230520/thousands-of-ibm-us-jobs-likely-cut-as-new-ceo-arvind-krishna-sharpens.html[7/12/2020 9:19:53 AM]
Thousands of IBM US jobs likely cut as new CEO Arvind Krishna sharpens firm’s focus
                       Case 7:20-cv-04573-PMH-PED Document 94-6 Filed 09/11/20 Page 14 of 14




                                               Search

         HOME       ASIAN AGE       ANDHRABHOOMI             FINANCIAL CHRONICLE            ABOUT US        CONTACT US         CLASSIFIEDS       BOOK
                                       CLASSIFIEDS       FEEDBACK        CAREERS       E-PAPER      PRIVACY POLICY
                                                   Copyright © 2015 - 2020 Deccan Chronicle.
                                                 Designed, Developed & Maintained By Daksham




                                                                                                                                        LIMA_000001156


https://www.deccanchronicle.com/technology/in-other-news/230520/thousands-of-ibm-us-jobs-likely-cut-as-new-ceo-arvind-krishna-sharpens.html[7/12/2020 9:19:53 AM]
